ORDER
Upon the motion made by Webster J. Oliver, Assistant Attorney General, attorney for the appellee, memorandum in support thereof, the papers filed in opposition thereto by Lawrence and Tuttle, Esquires, attorneys for the appellant, and upon the application for review of the decision of the trial court, dated and filed December 14, 1939, in the office of the collector of customs, Los Angeles, Calif., and upon Exhibits “A” and “B” annexed to the moving papers herein, and upon all other papers and proceedings had herein, and due deliberation having been had thereon, it is hereby
Ordered that the application for review of the decision of Judge Keefe, dated November 8, 1939, not having been filed with the collector of customs, Los Angeles, within 30 days from the date of filing of the aforesaid decision with the collector, as required by section 501 (b), of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, be and the same hereby is dismissed.
Geo. Stewart Brown,
William J. Tilson,

Judges, U. S. Customs Court.